Warren E. Burger: Number 74, I suggest you do that very promptly. We don't have a long time schedule, it's been two three days so do that quickly. You may have it typewritten instead of printed if you wish.
Speaker: Thank you.
Warren E. Burger: Number 74, John Francis Peters versus New York. Mr. Friedman.
Friedman: Mr. Chief Justice, members of the Court, may it please the Court. This course is before Court today on direct appeal from a judgment of the New York State Court of Appeals which judgment affirm the defendant's conviction for the illegal possession of burglary tools. On this appeal, the defendant contends that a certain search of this person and the seizure of evidence therefrom constituted an unreasonable search and seizure of this person in violation of his rights under the Fourth and Fourteenth Amendment to the United States Constitution. In this case, as in its sub-line case, the validity of a state statute, namely Section 188 of the New York Code of Criminal Procedure, has been drawn into question. Additionally, there -- have been raised, in this case, broad questions which concern the rights of our citizenry to move about freely without undue police interference. May I briefly state forth the factual material underline the events in this case. The appellant was arrested in the city of Mount Vernon, New York on July 10th, 1964 at about 1:00 p.m. on that day by a man by the name of Lasky who at that time was a police officer attach to the police department of the city of New York. On the preliminary hearing, in the city of Mount Vernon, officer Lasky testified that the time in question he resided in the 6th floor apartment of a very large multiple dwelling located in the city of Mount Vernon and at approximately at 1:00 p.m. on that day, he had finished taking a shower or he was in the process of taking a shower when he heard some noise outside of his apartment door. He testified that he went to the peephole of his apartment door, looked out and then he saw two men whom he did not recognize, tip-toeing to the common hallway of the premises and then his testimony was that he made a telephone call and he put some clothing on and again looks through the peephole of the door and saw these two men in the common hallway tip-toeing. And that he left his apartment with his drawn service revolver in hand and then he heard the two men descending the staircase, common stairway of the building, and he pursued them. And that he apprehended the defendant, at a point midway the 4th and 5th floor landings of the common stairway of the premises.
Warren E. Burger: May I interrupt just a moment.
Friedman: Yes.
Warren E. Burger: What little more to the facts from that –- didn't you say that as soon as he came -– when he came out of his door, he slammed the door deliberately to see what effect that would have on them. When they heard that slamming of the door, they ran, they ran downstairs, am I wrong in --
Friedman: My recollection of the testimony Mr. Chief Justice is somewhat different though, it maybe a slight difference. I don't believe that he testified that he slammed the door for that purpose; he may have testified that he slammed his door and heard them exiting hastily but I don't believe that it was done for that purpose or that there was any testimony in the record in that effect.
Abe Fortas: We note, is it your position that these facts do not constitute probable cause for an arrest?
Friedman: Mr. Justice Fortis, it is not only my position but it was the New York Court of Appeals position because in referring to this case later on in the (Inaudible) case when they summarized all of their decisions as to what have gone before, they stated, in 20 New York Section 335, that in even in People v. Peters, where the officer initially quip the defendant and felt something hard, this Court held that the officer did not have probable cause to make the arrest until he actually reached into the defendant's pocket, withdrew, identified the burglars tools. So this has been conceded by the people and reflects the opinion of the Court of Appeals additionally.
Abe Fortas: For some of us –- for my – feel very pleased at the high standards of the New York Court of Appeals in this instance but if you look at it in terms of Fourth Amendment, there you – regardless as in this case of probable cause.
Friedman: Yes your honor because --
Abe Fortas: You do it. You do it.
Friedman: It's not a case of probable cause. Yes I do regard it as not coming up to the level of probable cause because in the first instance, whatever suspicions may have been in the police officer's mind, there is nothing factually in the record which gives rise to the inference of the commission of any crime will be imminent to the commission of any crime. If we examine the totality of his observations, he saw two men tip-toeing in the hallway. And while this may not be legitimately normal conduct as – I believe Judge Galloway in the county court decision, they're denying suppression, I believe that was Judge Galloway's language. I maintain that every conduct that one observes which is not perfectly normal, perfectly legitimate, does not necessarily give rise to probable cause.
Thurgood Marshall: Just a preview, didn't he first hear somebody or sound that seem to purport that somebody was tampering with his door?
Friedman: Mr. Justice –
Thurgood Marshall: Is that right or wrong?
Friedman: Mr. Justice Marshall, I must say that, that is wrong in this sense he testified that he heard some noise at or outside of his door but there was no testimony that there was any tampering with any door and as a matter of fact –
Thurgood Marshall: He heard the sound outside of his door which obviously not a normal sound and would it be a tragedy. Correct?
Friedman: What attracted the police officer, I don't know but there's --
Thurgood Marshall: Well I assume the police officer didn't –- every minute on the minute looked out the peephole.
Friedman: No. I would, I would –
Thurgood Marshall: Can I assume that?
Friedman: Mr. Justice Marshall, you're quite correct in the assumption, but I don't think that it necessarily follows that there was any attempt to tamper with his door.
Thurgood Marshall: But he heard a sound that attracted his attention at or near his door.
Friedman: Correct.
Thurgood Marshall: And then he looked out the peephole and saw two men tip-toeing around.
Friedman: That is quite correct.
Thurgood Marshall: And that doesn't raise any suspicion in your mind?
Friedman: I said that it may raise suspicion but it doesn't raise probable cause for the type of conduct and two.
Thurgood Marshall: As a result of this suspicion, he went out to try find out what was going on outside of his door.
Friedman: That was his right as anything to my house.
Thurgood Marshall: And he shut the door and lo and behold he saw two men took off. You still don't have any suspicion about anything.
Friedman: No. Your honor I agree that he does has suspicions but I disagree with the proposition that he has probable cause --
Thurgood Marshall: Probable cause --
Friedman: To believe that there was – to believe that there was a crime – that a crime had committed or was about to be committed. As a matter of fact, when officer Lasky grabbed this appellant by the collar there can bound half a flight of stairs and asked him what he was doing in the building, he said that he was there for the purpose of visiting his girlfriend and upon being pressed to the name of the woman in question, the defendants stated he didn't wish to reveal the name of the woman in question because she was a married woman and that explanation, at least on the face of the explanation, is consistent with tip-toeing through a common hallway of a large multiple dwelling where there are 120 families. So that -- While the officer –-
Thurgood Marshall: He may not have believed that.
Friedman: Yes but I don't think that every time a police officer doesn't believe an explanation given by a person, he rudely seizes by the power at gun point, that he is entitled to take further action because that would –
Thurgood Marshall: And it's also might not be true and then let's see this tip-toeing around with a set of burglary tools in his pocket.
Friedman: That that might very well –
Thurgood Marshall: It might be possible.
Friedman: That might very well be possible. But on the other hand and looking out the problem from the protection of our citizenry in general, the man might be a man who was not engage in any criminal activity whatsoever, so that if we accept the --
Thurgood Marshall: You mean in the burglary charge?
Friedman: He meant – in the burglary type and this is – if we accept the construction of a statue given by the New York Court of Appeals in this case, without looking at what the fruits of the search actually did produce in this case and we look at the facts which preceded the search, we accept a construction which permits a police officer on intuitive hunch or guess as opposed to probable cause with respect to a commission of a crime, to seize a person following at gun point, search him without his consent and in the absence of any overt act of criminality.
Abe Fortas: Mr. Friedman, I –- there's always problem about leaving records in this area but here the policeman heard this noise, words were heard, in exact instruments to describe the noise but the policeman heard a noise then he picked up the telephone and he called the local police, didn't he?
Friedman: That's correct.
Abe Fortas: Now, the turn of events suggest to the reasonable mind that it was not noise of somebody walking through the hall and going to a cocktail party because I suppose that the policeman – only assumed that policeman are considered and they call a policeman and put in alliance for no reason at all. Then the policeman who testified here, got his service revolver and timely when charged after making the telephone call, and went charging out of the – his door with a drawn revolver. It seems to me that they could've done a Lunacy Inquiry about this policeman or that one has to read this with some – with a 3rd year and assume that these noises were something more than just a noise, so they consider a citizen tip-toeing down the hall so he wouldn't disturb people having a siesta.
Friedman: Mr. Justice Fortis, it is true the record does not reveal precisely what the sound was that the officer heard and perhaps that is unfortunate that a record comes, recording that –
William J. Brennan, Jr.: Well he did say it was a noise at the door –
Friedman: At the door, that is correct Justice Brennan. But may I – may I say that in a situation like this, it is appellant's contention that we're – you have suspicion which does not rise to powerful cause of the proper police action and one which he does not evenly statutory apparently for, could have consisted very reasonably in observing what these two men were doing, possibly following them and possibly demanding an explanation without the use of force of their presence in the building and if the purpose was to deter a burglary, if that was his objective in mind, at that juncture he would've accomplished his purpose. But I don't think the record shows that that was his purpose at all because the record shows that when he removed this plastic envelope from the defendants pocket, it was an opaque envelope that was sealed, so that of this moment in time when he have the envelope taken from the defendant, he had no knowledge as to the contents yet, but in any event he had no fear for his life because the defendant had no hard object at that point. At a later point in time, the record shows, he opened up the envelope in order to discover what was inside of it which leads one to the inescapable conclusion that the search of the appellant was for the primary purpose of exploring for evidence.
William J. Brennan, Jr.: What was in the envelope?
Friedman: In the envelope –- it's conceded that there were tools possible to the commission of burglary.
William J. Brennan, Jr.: What kind of tools?
Friedman: Some Allen, Allen wrenches and some picks I believe are the, what was describe in the record.
Warren E. Burger: For picking locks?
Friedman: Presumably.
Warren E. Burger: Well, was that, was that they use for them?
Friedman: I would presume that they were because it was conceded below that the issue in this case dealt with the reasonable mist of a search and seizure visibly, was the probable cause where we can –- where contended on the preliminary motions, that probable cause did not exist in this case and we have a Court agreed that -- the New York Court agreed the probable cause did not exist and cited this case in the basis of the statute Section 188 and on the basis of case where having the substantial equivalent – substance of equivalent of the statute in the matter of the People v. Rivera, which is found in 14 New York Second I believe. And in –- all events, if we look at the statute, if a may turn my direction for that for a moment, you have a situation where the Court seek to substitute a standard of what is described in the statute as reasonable suspicion or probable cause.
Warren E. Burger: May I ask you -- explain to me, what is the difference between this reasonable suspicion and probable cause?
Friedman: Well as I apprehend the --
Warren E. Burger: Word of conduct.
Friedman: As I apprehend the distinction as outlined by the New York Court of Appeals and really that is the only basis that I can have for an opinion as to the meaning of reasonable suspicion as opposed to probable cause. Reasonable suspicion calls for the intuitive appraisal of a police officer that a crime has been committed or is about to be committed – be committed and in the word, exact words of the Court of Appeals, I believe it was Judge Keating's words which said that the standard of knowledge the quantum of knowledge that the police officer has at that juncture, when he entertains a reasonable suspicion is lower on the scale of criminal activity than would be required in a probable cause case. So that you're dealing with a standard, which is less than probable cause in the constitutional sense as we have known --
Warren E. Burger: But is this a constitution of – in the constitutional sense, it's a federal question have you?
Friedman: That is correct.
Warren E. Burger: Suppose one who had it interpret the federal law, see no different constitutional between the reasonable suspicion and the problem we cope.
Friedman: Well I, I think it's a – at this point, the construction of the statute as construed by the New York Court of Appeals is the issue. I would take no quarrel with the New York Court of Appeals, had they con--
Warren E. Burger: Then wouldn't we have to construe it according to the federal meaning of since it and just to observe of whether reasonable suspicion means probable cause, so the New York Court did say that.
Friedman: Well --
Warren E. Burger: So they did filled sometimes --
Friedman: Mr. Just --
Warren E. Burger: Exactly made the change.
Friedman: Mr. Justice I would say that at this Court has to accept the construction of the statute as it comes to this court from a higher state court.
Warren E. Burger: On the constitutional basis?
Friedman: Yes and if the --
Warren E. Burger: Do we have to construe what probable cause mean?
Friedman: I believe this Court has --
Warren E. Burger: What if we said that's probable cause not a reasonable suspicion, would it mean it?
Friedman: Yes but then we'll be dealing with the same quantum of evidence and knowledge which we known in judicial problem –-
Warren E. Burger: I cause that --
Friedman: In probable cause cases in the Court of Appeals has settled for something less and its conception here, what reasonable suspicion means and this appellant states that we can -- and it's our position that we can sell something less than probable cause.
Warren E. Burger: Let's all do, look and see whether the circumstances of this case, of these men, are tip-toeing in the hall in an apartment unit. Running on the door opened, further, that case gives a probable cause to believe he is up to something bad at that time, has just done it or is about to do, that's our problem. Looking at the circumstances unveil, not the word by the Court of Appeals.
Friedman: Well I think the circumstances are –- and the facts in every case, judge, are important and that is –- Mr. Justice, excuse me, are important and that is why I say in this particular case, the extent of force in the detention as opposed to merely stopping somebody and asking and making inquiry, legitimate inquiry as to what he's doing, which any citizen or any police officer has the right to do, constitute something --
Warren E. Burger: Do you think your position that the policeman has a right to do that?
Friedman: I think the position that any citizen can go up to another citizen, needn't be a police officer, and ask them any question you want and I, and I --
Warren E. Burger: I told you it doesn't matter --
Friedman: And I take the position that there is a corresponding right on the citizen to resist an invasion of privacy, just as I take the --
Warren E. Burger: Well, you would say the policeman has the right to ask you but he doesn't have a right to expect an answer.
Friedman: And he doesn't have a right in my view, additionally, may I say Mr. Justice to grab him by the collar at gun point.
Warren E. Burger: Well, I'm not talking about the collar. I'm talking about asking the question.
Friedman: Yes I would think a police officer has the right to ask the question of anybody.
Warren E. Burger: But does he have a right to expect an answer or give an answer?
Friedman: No, I don't think he has a right --
Warren E. Burger: Do not.
Friedman: In the constitutional sense.
Warren E. Burger: Suppose the man was walking around in a busy city. Where they have a residential district, nothing but residence within three miles and is behind. And it's four o'clock in the morning and it's dark and raining. They find a man prowling around in the attic, check behind the house, would you say that gives probable cause for a policeman to ask him a question?
Friedman: I would say that probable cause is not needed for the police officer.
Warren E. Burger: Not what?
Friedman: I would say that probable cause is not needed for the police officer to ask a question.
Warren E. Burger: Well, would you say that he had a right to ask and expect an answer to the question?
Friedman: I would say that I – I would say that he might have a right if we, if we, if we view this in a non-constitutional sense but I would say that every person when --
Warren E. Burger: I am talking about fourth amendment --
Friedman: I, I –- if I may count to in terms of the Fourth and the Fifth amendment, I think the person stopped has the right to answer – not to answer if so he chooses or to indicate that was a crime.
Warren E. Burger: Yeah what and then what can the policeman do, does he let him leave this dark alley at four o'clock in the morning.
Friedman: If he has not seen or observed any overt act of criminality or the, or the fact which would indicate that there's probable cause for a crime to be committed, I would say yes and the reason why I would say yes is --
Warren E. Burger: Nobody have the right to stop you.
Friedman: No the reason --
Warren E. Burger: Four o'clock in the morning, three miles from any business section.
Friedman: The reason --
Warren E. Burger: Piling around in the back of another person's home.
Friedman: The reason that I would say that, without discussing whether or not given facts in this case, assuming if the given facts in this case do not rise to that level required for probable cause to make an arrest, I would say that the citizen should have a right to go about on without undue interference and I don't think this is a great burden to place on law enforcement --
Warren E. Burger: You would say that at those circumstances, if the policeman on duty to let him go ahead and go away after he's found him at four o'clock in the morning, next to the basement door of a -- in an alley see, next to the basement door and that --
Friedman: Well know I think your honor has added certain facts to which may make it rise to a probable cause situation but if for the purposes --
Warren E. Burger: It wouldn't be a problem of course. What if he did committed a crime, it would be a probable cause wouldn't it, that he is there for certain purpose, you, you can have a reasonable suspicion, that he is not there on any holy mission.
Friedman: There's no argument with that Mr. Justice Black but the bone of contention comes in to those situations where a police officer permitted to make this type of stop, stop somebody who would later turns out to be has a legitimate -– as a legitimate right to be where he is. While I will say that most citizens are cooperative with police enforcement, law enforcement agents and when asked a question, they will normally respond in a cooperative manner.
Warren E. Burger: Does your imagination -- does your imagination of value as it comes up and the reason –- a man to be around at the back of the house. Both of them morning, late at night, walking back between cars and crowding around into the houses there and you've –- climbs up in the --
Friedman: Well, if they have the same reason as Mr. Peter's have, coming from visiting a woman or somebody else and wishing not to be observed, it would be a raise in – yes.
Warren E. Burger: I don't suppose he needed his burglar's tools for purpose of --
Friedman: I quite -- I quite -- I quite agree with – I quite agree with you Mr. Justice Black but I think this Court has said in many instances that the proofs of a search do not justify the search and if the steps which in – which the steps which precede a search must in their entirety be legal and lawful and constitutional. And I do not, for any moment, hold any brief for any man nor do I expect the Court, who has burglar's tools in his possession and I refer to the statement that Judge Fuld the Court of Appeals made when he, when he dissented in this case and talking about the fact that Peter's deserve some punishment perhaps for possessing burglar's tools and Judge Fuld said but I cannot forget that rights and privileges guaranteed by the constitution are assured to every individual, to the worst and the meanest of man as well the best and most upright, and I submit that this --
Warren E. Burger: But the question is, whether there is substitution will rise. You say if you can't assume that a man not entitled to his constitutional right. Well, that's assuming. You have to assume matter that this is his constitutional right. The question when we discuss this --
Friedman: With the – assumption is, that to stop a man on less than probable cause at gunpoint, I would presume if Judge Fuld's assumption, at less than probable cause to believing that he has committed a crime or is about to commit a crime on a stand in which is dependent upon the police officer's intuitive reaction to a situation, does not meet the constitutional test of probable cause. And if it should develop that from that search, that yes this police officer had a correct hunch, in this case, that doesn't justify what the police officer did, merely because his hunch was correct in this case, what he did was wrong, even though he, even though empirically he may have gotten a good result by finding burglar's tools on this man's person and this is a – part of the contention that the appellant raises --
Warren E. Burger: From what were up against that mention that – this society about, people live close together but darkness comes along and rains comes along and night comes along when people are not a –- there's a problem of -- of below, people's public safety, trying to find out why people are holding unexpected things, doing entirely unsuspected – unexpected things and whether we are to construe the Fourth Amendment as part of the government and having a reasonable opportunity to try to find out what's going on in the interest of public safety.
Friedman: Mr. Justice may I respectfully say that, to argue the evolution of the Fourth Amendment and the Framers purpose, Framers of the Fourth Amendment in seeking to prevent against general warrants, that this was a --
Warren E. Burger: Of course this had nothing to do with the general warrant.
Friedman: No. I – I – I can see that, if I may develop just for a moment. This was directed against the type of indiscriminate type of searches that might take place based upon the whim and caprice of – of people in authority. And in particularizing the requirements for such a search by mandating a qualm of probable cause, we sort – I believe doing our history to narrow the base of those instances where the liberties of people, in general, as opposed to a particular individual whom there is a certain quantum of evidence to believe has gone or about to do something wrong, should be searched. When that level comes to probable cause, this Court in the past has indicated that it's a reasonable level and that when it falls below probable cause, it is an unreasonable level. And the difficulty with the standard proposed by the New York Legislation, the New York Courts is that the interpretation of reasonable suspicion can be so varied as to differ with every policeman who's out on the street because it only calls to an intuitive reaction on his -– on his part. And when the Court of Appeals concedes that it calls for less than probable cause in the – in the sense that this Court has from time to time enunciated, it is saying that we're going to give a policeman the authority to stop citizens on most -– on a lesser basis for believing that they have done something wrong, in a criminal sense, than we would if they went to a magistrate and applied for a -– a warrant or some other judicial authority because we're going to have to rely on the generality of experienced police judgment to conduct searches and their judgment and their reaction to a situation has been determined reasonable is and I suggest that its just this type of rationale, just this type of evil which the Fourth Amendment sought to protect against, to interpose a judicial barrier at a –- with a finable standard rather than leaving to the --
Warren E. Burger: What force of judicial barrier would you have the word, reasonably interfold, reasonably judicial value.
Friedman: Yes I – I – I wouldn't Mr. Justice Black. Particularly, in the like of the construction given to that term over the years by the Court, I – I think that the greatest evil if we – if we can isolate for a moment at a certain proofs of a search and look particularly to the events which preceded, if we say that we're going to justify searches because in certain instances if police officer's hunch is correct. And had he proved wrong in this case, what would the remedy be, a civil suit which might be largely a rude area. The cases that we never hear about are the cases where there's nothing been produced because they never get to Court and the right – not only at this appellant, which of course I'm primarily concerned with but is the right of our citizenry in general which we must be concerned with. The gen – generality of these cases are never heard because we only hear about those cases where the hunch has been correct but the indignities to which a great number of our citizens are put, are unimaginable and this statute would broaden –
Thurgood Marshall: There's a brave in our – always (Inaudible) and go on with your life.
Friedman: I would – I would agree with you, Mr. Justice Marshall. But I would add that again, there's no evidence with this defendant in this bracket. Take it with this man door and I think the record bares that out.
Warren E. Burger: Why do you think he got up and looked around?
Friedman: Because he heard some noise Mr. Justice Black.
Warren E. Burger: Where?
Friedman: Outside of his door. It could very well be that he will probably --
Warren E. Burger: Did you hear a noise in your door at night when you're alone?
Friedman: I don't really recall getting up to look at it. I --
Warren E. Burger: I'm asking, is (Inaudible)
Friedman: Well, this was at 1:00 p.m. in the afternoon in the middle of July afternoon when this occurred not at night, Mr. Justice. And --
Warren E. Burger: Still, it wouldn't likely to hear somebody then is still in the building.
Friedman: If I thought that somebody was smuggling at my door, I might have done exactly without being sure; I might have-- I had some suspicion. I might have done what this police officer did initially to make an inquiry to the local police or to observe further conduct of this person that I saw whom I didn't recognize. But I wouldn't seriously feel myself justified in taking a gun and physically seizing this person and demanding him at gun point why are you going in the building?
Potter Stewart: But what if he had called the police? Would you say now the person is probable cause to do and then the police would come and what could they have done?
Friedman: If the -- if the appellant had in fact observing doing something wrong in the sense that arose at a probable cause level, I could've arrested him.
Potter Stewart: But if -- but if all they saw was this man in the landing and that's all of course to see, then a policeman could've told him and the police (Inaudible) would've been a part of the (Inaudible)
Friedman: He had the very reason -- the very reason we hypothesize for a moment that there are some recurrent action in demanding if a man is – about his presence in a particular area whereas giving the captain so, they would have accomplished that irrespectively if you hypothesize that the man was going to commit a crime and if we look at the other side of the coin, if the man was not going to commit a crime and he did nothing illegal and they just let him go, they wouldn't have to exercise the physical restraint at gun point which was exercised on this appellant.
Potter Stewart: The fact is that he was doing something illegal by having in his possession a burglar's tool. So we're not -- there's no point to hypothesize anything but --
Friedman: For the fact -- that fact -- that fact only becomes apparent after the illegal search and unreasonable search was first in a -- in a constitutional sense. And I say that because the police officer gets directly in this case does not justify his actions, because he just as equally respect to another citizen could've guessed wrong and that is why we -- I --
Potter Stewart: What if this man hasn't been a police officer? He wasn't a -- he wasn't a Mount Vernon police officer, he just happened to be with the commuter? He has being offered and (Inaudible) because he has well been a bank clerk in New York when he went to work in New York and he's off duty as lieutenant at an apartment in the City of Mount Vernon in New York. What if he had been instead of a policeman a bank clerk? And it had the junction and the bravery that take as he hang out to do what this man did here where it happened to be a person. Wouldn't that -- (Inaudible) valid citizen's arrest under the Constitution of the United States?
Friedman: May I--
Potter Stewart: Even in the shower, you can hear your apartment being burgled?
Friedman: May I -- May I answer your question with another supposition? Supposing the man didn't have burglars tools and this citizen who was with the bank clerk grabbed them by the collar with the gun, what about the citizen's right under -- under those circumstances? Would it not be true that his right to privacy and his right to protection under the Fourth Amendment would have been grossly invaded?
Potter Stewart: I think you would've been very able to defend that tenant if any charge of both the way, would you?
Friedman: I don't know. When the New York decision -- where there is necessarily tools Mr. Justice (Inaudible)
Warren E. Burger: That is possibly true because there comes a time (Inaudible) that is on an emergency situation, nobody can tell whether you kind of getting with burglary or rape or something else until it's done. But you don't have to arrest. But somebody has the right to do something in all that wasted time, somebody has the right to take actions that will protect the families in the unit.
Friedman: But this police officer had a right to take action but --
Warren E. Burger: But he didn't have the right to demand any reply.
Friedman: No. I don't say -- Yes. But I was about to say that this police officer had the right to take action but not the sort of action which he took in this case. He had a right then.
Warren E. Burger: And I would imagine that the man thought he had holding for burglary. He would not be very reflective as to the exact moment which he's on to make and his body make in order to protect him from that what he deemed a very great danger to the life of the man.
Friedman: Well, may I say that in this particular case, the record is totally barren of any evidence to support the New York statutory requirement that the police officer has any fear for his life for (Inaudible)
Warren E. Burger: -- if a man is slipping around in a parking and in between kind of open door -- that's a human being would assume that he had some kind of weapon that you have to need it, would you?
Friedman: I -- I don't --
Warren E. Burger: What did you think?
Friedman: I don't agree with Your Honor's construction of the facts in the record nor the --
Warren E. Burger: Well, some (Inaudible)
Friedman: If saw him actually trying to open up the door then I'll be --
William J. Brennan, Jr.: You've heard him tampering with that door.
Warren E. Burger: He might still have thought it was his girlfriend's door.
Friedman: It might have been a cause -- it might have been across the hall and as a matter of fact, it's interesting to know if this is right --
William J. Brennan, Jr.: It's nothing against to me, then the burglar's tool can get into it, you know --
Friedman: No, I'm not. As a matter of fact, as a matter of fact, the facts in this record and the facts that record indicates that this officer went up stairs and found no evidence of any tampering with any doors, the record so indicates. So, if we -- if we're going to –
Warren E. Burger: Well, I guess he didn't have time to leave and unscrew that while the man hops up in order to go in another one?
Friedman: Well, if Your Honor pleases, I suggest that the record is not for the interest of this man was committing a burglary.
Warren E. Burger: Well, Mr. Friedman I like to refer back to the extreme situation of Mr. Justice Black put to -- put to you because I want to know how far you want us to go in this case? You recall what it was of the man sculpting in the alley and so forth. And I wonder if there is an annulment in the case that we haven't yet discussed. The question when you discussed the question of whether you have probable cause to believe that the men had committed a crime or was about to commit a crime and l you thought that it was not and therefore he didn't have a right to -- to stop him and imprison him. I want to ask this in the light of the fact that I should -- I supposed you were -- you would agree that a police officer has the right of self preservation when he's in a dangerous -- dangerous situation, being in the dark alley alone with a man on a very suspicious circumstances in the morning and the man who has no explanation and will give you no explanation, I wonder if the officer before leaves that man doesn't have the right. If he has probable cause to believe that he -- he might be injured by firing on him or drawing a knife on him as he believes, I wonder if -- if he wouldn't have probable cause in that sense to frisk the man to see if he had a -- have a weapon. And if we shouldn't put that element into the case also, in other words, I'm asking you if even the court -- if the court should agree with you to the -- to the extent that we can't do this, they can't stop him and frisk them on suspicion whether somebody considers it reasonable where the police officer consider it is reasonable or not. If where the police officer has probable cause to believe that his life is in danger in his investigating process, if he does not have right to find out that the person can – suppose a danger might come, he's armed then and in a position to inflict (Inaudible)
Friedman: I assume that -- Mr. Chief Justice, I assume that you always -- use of the word probable cause in -- in your hypothetical was using the constitutional sense of the --
Warren E. Burger: I -- I do. But what I mean is this, there might be one set of facts that would be possible to constitute at probable cause or would not constitute probable cause for the purpose of arresting event, there might be another set of facts or the same set of facts might be sufficient to -- to constitute probable cause insofar as the officer's safety is concern.
Friedman: Well, I will --
Warren E. Burger: And if those two -- if those two shouldn't be accommodated in -- in these kinds of situations.
Friedman: I will accept the propositions Mr. Chief Justice as a probable cause in every case differs one from the other depending upon the facts of giving the case, I say that when probable cause exists in the constitutional sense for an officer to believe that someone's about to pull a revolver on him or on some other probable fashion, then he has probable cause in a conditional sense for believing that a crime is about to be committed and has every right independent of a statute to take some action. But here, if you will -- if you're going to lower that to a lower -- to a lower standard which has been interpreted by our New York Court, I -- I stand to requiring merely the subjective evaluation or as Judge Van Voorhis stated, they would've allowed searches on -- unlimited searches based upon the subjective operations of the police (Inaudible) without the -- any evidence of over criminality, then, give you reaching point where you must draw some objective standard for determining the police officer's -- the reason for the police officer's conduct. Otherwise, you're permitting a standard which is unenforceable in times of restricting a police officer from making intrusive searches which violates the citizen's right of privacy. In this particular case, the unworkability of the standard of reasonable suspicion is clearly demonstrated by the fact that if by no other fact than in the Sibron case, the Court of Appeals in the State of New York felt there was a reasonable suspicion. The attorneys for the (Inaudible) in that case it did not and the Kings County District Attorney's Office (Inaudible) decided but it did not. The unworkability and the harm to be proceed from the statute like that is a fact that a man like Sibron can do six month in jail, I don't know how brief in narcotics people when he wasn't sent there according to law. And if you're going to make exceptions as to our system and permit this type of incarceration when the steps proceeding it are not lawful, then I think we do harm and injustice to our whole system of law and order and the final analysis are citizenry in general has to pay the price for that comminution in the confection to the individual.
Warren E. Burger: You are arguing that, that under no circumstances can -- can these -- can an officer see it first who have a weapon unless he have probable cause for believing that a crime has actually been -- been committed. Now, I'm wondering if the officer has been in certain -- in certain circumstances where he might not have probable cause to believe that the crime has been committed but he does have probable cause to believe that he might be seriously injured or -- or appealed if he doesn't take some precautions. And I'm asking you if you want the forces to -- to the point where we say that even if he does that, the probable cause to believe that -- that he would be killed or injured and he cannot -- cannot go over a man to find out whether he has a weapon or in which he would -- with what he could do then.
Friedman: I suggest as there might be, as Judge Van Voorhis has suggested a little ground like I can offer the -- the constitutional rationale to support it and that is of formulating new exclusionary rules with respect to the product of such searches as it decurrent to police officer making basis for searches of sort which I believe is the essence of it --
Warren E. Burger: Well, that's another --
Friedman: As such, Judge Van Voorhis has situation but I think there must be some protection -- an answer -- direct answer to your question. I think that we -- we have to bear in mind that the base upon which we're going to allow an invasion of privacy to occur should not be indiscriminately broaden or open the door to that place and to whatever extent that we protect the liberties of our citizens in general, it -- considering with good of the community, we must try and keep that place as now as possible and as particularized as possible to the individual as suppose to the generality of people.
Warren E. Burger: Well, I'm not this disagree with that but it seemed to me that counsel or the while the State agreed that this ordinance could only be you for the purpose of enabling a law enforcement officer to protect his own life. What now, it just won't quit. Now, that being true, I'm just asking truly if there are in some circumstances where an officer it confronts the person without probable cause for believing that he has come to define. But before he lives, he has reasonable grounds to the probable cause from believing that he might get killed or injured if he doesn't find out that the person has -- had a weapon. Like that man smoking in the alley that the -- just quite is talking about.
Friedman: I suggest that I ask you a question that in those extreme circumstances you have the case which comes within the federal or traditional probable cause, notion that a crime is about to be committed or installing because the police --
Warren E. Burger: Now, you're shifting your ground because you told that's the fact that he didn't have and therefore he couldn't --
Friedman: Well, I --
Warren E. Burger: --and therefore he couldn't arrest it. You tell us also that is an arrest to go over him to find out that he has a weapon that I want to find out if there --
Friedman: My answer to your question would be no to those situations, acts in probable cause in the traditional sense, he ought not have a right to search the man or the suspect for the simple reason I do the construction of the statute that we have it now for example in New York. The unworkability of this -- of it is illustrated that by the decision that is implied that in every case, the police officer is going to have to fear for his life because if Judge Keating had said the answered to a question maybe all of it. So, if that's the position, it would seem to be that the police of New York and I don't hypothesize on what statute might be drawn that would be a better statute. But at least in New York the situation is as I read these cases that on every occasion that a police officer stops someone, he has to first indicates or search him because he presume that he is in danger because he maybe he answered the question for finding maybe a bullet. Well, at this low level of causation for a search, this restricted to the subjective operation of a police officer's mind other than for example, a situation where there is noticeable cause or a suspect does some over enact where he reached in to his pocket and the police officer reasonably suspects or hypothetical cause -- instead of bravery if you want to apply, he is about withdraw a revolver and use it to the police officer or a knife. I think you -- if you would hear the standards that you have in New York, my answer will be today, my answer would have to be a “no.” If it won't work to the police, it more definitive standard can be worked out then I say the answer is that you have to judge it in a light of employment for our Constitution.
Warren E. Burger: Your argument it seems to me has gone beyond the Sibron case and has formed behind the -- this case were on like it right now and you want us to stand a general rule that would prevent the police from doing these things under any circumstances and if that is your argument, I was just trying to find out if you could go to that extreme, now --
Friedman: Mr. Chief Justice, oh I'm sorry --
Warren E. Burger: Because in these two cases, the -- the man who made the arrest, in the Sibron and in this Peters' case, man who made the arrest obviously would not had feared his life at the time he went after these people and there is a probable cause cases, or there are no cases at all?
Friedman: Well --
Warren E. Burger: -- and the -- I don't see why the (Inaudible) principle applies except with the New York Court said that again --
Friedman: Mr. Chief Justice, you asked what I would have to this Court do and I only deal even though I've got -- I've gone beyond that in the scope of my reply with what happened to the appellant Peters and I only say that the police officer conduct in this case went beyond what is constitutionally permissible on review of the Fourteenth Amendment. I'm not suggesting that some type of legislation and I don't suggest with the New York legislation is the answer might solve some of the problems that affecting a balance between the need for law enforcement and the protection of privacies for the individual. I am suggesting, however that the construction given by the New York Courts to be statute into the police officer's action in this particular case offends the individual's rights on the Fourth and Fourteenth Amendment. That is why I suggest it.
Warren E. Burger: Very well.
Friedman: Thank you sir.
Warren E. Burger: Mr. Duggan.
James Duggan: Mr. Chief Justice, may the Court pleased. What I'm afraid has happened here is that perhaps because of a label that's been hang on this law. It's called the ‘stop-and-frisk' and I think perhaps because of that label, that it has been thought that these two rights, the right to stop occur on an individual and the right to frisking arise simultaneously and exist coextensively and I don't think that so and I don't think reasonably interpretation of that law should be, if that so. Now, crime is rampant on the streets, that is certainly not something that I think that could be insignificant argument about. The Federal Bureau of Investigation sights statistics that indicate that some classes of crimes have written as much as 18% in the course of the past year. President's Commission on Crime has says, indicated the FBI figures only scratch the surface. There isn't -- I don't think anyway, any arguments that were police officer have reasonable grounds to believe or probable cause to believe. That an individual has committed a crime, no one will argue anything but he has the right to arrest that man. However, if he has lessened those reasonable grounds to believe that individual has committed crime, it may not arrest. And so, in response to this middle ground, this completely uncontrolled at least statutorily uncontrolled ground between the individual against who knows suspicion may arise and the individual or police officer may reasonably have grounds to believe that he has committed a crime but New York legislates your respond and by passing ‘stop-and-frisk' law.
Speaker: (Inaudible)
James Duggan: Yes sir.
Speaker: Federal (Inaudible)
James Duggan: Not basically, no sir.
Speaker: (Inaudible)
James Duggan: Not basically again sir because I think --
Speaker: (Inaudible)
James Duggan: I think we could rely on over there because Federal Constitutional Law only converted this to the extensive controls of whether is -- where if it is besides whether is reasonable or unreasonable because the Federal Constitutional Law prohibits only unreasonable searches.
Speaker: (Inaudible)
James Duggan: In that event, Your Honor, I suggest that the only thing that the Court has to decide here is where of this kind of search is unreasonable.
Warren E. Burger: You mean whether the search in Peters who has -- has not addressed and searched in public cause?
James Duggan: I don't think nor did the Court of Appeals.
Warren E. Burger: I beg pardon.
James Duggan: I do not say nor did the Court of Appeals. Say that this was an arrest on probable cause. I think we would be in very great difficulty if we attempt to justify it on the theory that this was an arrest --
Speaker: (Inaudible) that you have suggesting.
James Duggan: I'm not suggesting, you can't Your Honor but I suggest that it might be a little difficult in this case because the Court of Appeals I'm sure --
Speaker: The more of you was too anxious to have this has been in constitutional (Inaudible) leaving the argument (Inaudible)
James Duggan: Your Honor --
Speaker: We ask you or not?
James Duggan: The Court of Appeals in the State of New York made two whole things in this case. They said first of all, that this was unconformity where the situation and with the case that was decided prior to the passage of the New York statute. If the Court does not choose to interpret the statute or pass it upon its constitutionality if we still affirm this conviction on the same basis as the Court of Appeals found in Rivera which predated the statute.
Warren E. Burger: Maybe there's this probable cause?
James Duggan: No, not probable cause Your Honor. But it was not a non-reasonable search in the totality of the circumstances that existed --
William J. Brennan, Jr.: You don't have to extend your (Inaudible) I don't understand why, if we read this record as established involves influence, whatever if you use it or your state courts, we can't sustain the conviction on that constitutional, why not?
James Duggan: I don't demand that the Court that would do anything.
William J. Brennan, Jr.: Why not demand it? Well, I'm asking you, why is this -- we can't do that if that's reason to arrest.
James Duggan: I don't say you can't, Your Honor.
Speaker: (Inaudible)
James Duggan: I believe basically stated it is Your Honor because --
Warren E. Burger: Because of your standard. What is your standard for that?
James Duggan: The standard of the Federal Constitutional, the standard of reasonableness.
Warren E. Burger: Which is probable cause?
James Duggan: Probable cause for what Your Honor? I heard the name probable for the word probable cause. If you mean probable cause to believe that a man is committed a crime, no. At least, I view this case of not coming up to those standards. If the Court means probable cause to suspect that there is purpose to stop this man and asking him this business then I think yes, the answer can be yes. I don't think probable cause to believe that is a crime has been committed in this individual committed it. I am only saying what I -- I am flagging towards Your Honor, is that -- this statute does not act hard authorize a search or a frisk. This authorizes the police officer to stop this suspicious individual. Now, I'm paraphrasing this statute, the statute said, only reasonably suspects --
Thurgood Marshall: Well Mr. Duggan, what about this point that everybody seems to wanted to get, in this the New York State police was (Inaudible)
James Duggan: Your Honor, the reasonably appellants want --
Thurgood Marshall: I hear all this phrases about, feel the west and feel the investigation, it is home. You want to feel somebody?
James Duggan: I agree.
Thurgood Marshall: It wasn't the enforcer of the law or anything. It wasn't even on duty. So, how does he get authority in this ‘stop-and-frisk' law?
James Duggan: He is a police officer Your Honor. Our Court of Appeals has seen fit to permit a police officer from one jurisdiction and they did it by this occasionally. They have seen fit to permit a police officer from one jurisdiction. They cross over into another jurisdiction and still remain a police officer. I can't see that is a problem with this Court need resolved because it --
Thurgood Marshall: Is that I -- I think it missed by other point. It wasn't engaged in police work and the salary.
James Duggan: That's correct Your Honor.
Thurgood Marshall: In his own home and it applies to the ‘stop-and-frisk' law applies to that's fully plain bridge, it can apply to that?
James Duggan: Your Honor, a police officer is a police officer under the laws of the State of New York 24 hours a day. It can be plain bridge --
Thurgood Marshall: -- at least 24 hours a day?
James Duggan: There are many jurisdictions in the State of New York. New York City is being a monument which requires a policeman to go forth armed 24 hours a day, yes sir.
Thurgood Marshall: But is he on duty?
James Duggan: He is on duty in an assessment. He required to risked harm --
Thurgood Marshall: -- good consideration of words, I mean salary his own duty?
James Duggan: This may sound silly Your Honor, but I think it must be so regarding.
Thurgood Marshall: You're shaking on --
James Duggan: Because --
Thurgood Marshall: I'm just thinking and my whole point is I think as Mr. Justice Brennan said, this threshold here that gets to the ‘stop-and-frisk' statute and I don't understand why.
James Duggan: Your Honor, I'll take the same position that the appellants took yesterday in Sibron. I don't care on what basis the Court chooses to affirm this conviction. I'll be quite honest if the Court does not see if it's necessary to come to this point. I don't press it upon the Court.
Speaker: (Inaudible)
James Duggan: A great deal would depend on -- I should think anyway the interpretation that you were to give to the expression public place. I think it might Your Honor.
William J. Brennan, Jr.: More and more of a public place than the Police Department would be. I'm just wondering if -- could this mean that the on this action, an officer can get stopped or not? Reasonable suspicion of something wrong.
James Duggan: I believed so Your Honor.
William J. Brennan, Jr.: And what have to (Inaudible) doubt to subject this person?
James Duggan: Yes sir, I think so.
William O. Douglas: Has it been regularly applied to that situation?
James Duggan: I don't know if that thing is regularly applied Your Honor, because when say regular, it imports a certain of prescribed or preordain course of conduct and it's not -- I don't think to be anticipated that on -- on a preordain way or pre-regulated way the suspicious circumstances are going to occur which will make this unnecessary for a routine thing for 4 o'clock every afternoon affair. A stolen car for example, I should assume yes, but it would be done on a routine preordain basis because a policeman has to be expected to be able see a stolen car. I -- I have heard -- a great many people say here, but this is the subjective determination of the officer and I would like to answer that point because I just cannot believe that this Court is prepared to decide to let what a policeman officer decides on the street, is the very last word in the point. Because the fact that we stand here this morning, debating a reasonable mist of what Samuel L. Lasky did in the hallway of Republic building in Mount Vernon in July of 1964. Certainly gives the lie to any suggestion that the policeman is the -- is -- is -- is the -- is the final arbiter of the thing, by reason of this Court determination and Mapp against Ohio, and Miranda against Arizona. New York has now developed something they never had before. A workable practical daily routine whereby the admissibility of evidence prior to a Trial is -- is decided upon and pass upon as a legal question. There is nothing so amorphous, as reasonable grounds for anything. So, if you're going -- if you're going to rely on a policeman's capacity to decide what is reasonable grounds to believe that a crime is been committed. I see no reason for withdrawing from him. The acumens have decide when there is reasonable ground to suspect because on the following morning, a Court will condemn some place in that's jurisdiction. Who will pass on whether or not this officer had this reasonable grounds to suspect.
Warren E. Burger: Mr. Duggan, didn't your Court, through the opinion of -- of Judge Keating, equate this reasonable suspicion to the intuitive sense of a police officer who had been trained for years, devote the -- in the schools and in the work to -- to suspect people of crimes and so forth. Didn't he -- didn't acquit that reasonable suspicion to the intuitive sense of a police officer?
James Duggan: He made that equation Mr. Chief Justice. But I don't think that he intended by that to indicated that this police officer was not going to be called into account. Now it may very well be, that he did say that reasonable suspicion which has to be acted upon immediately, will arise more quickly or more -- more perceptively in the eyes of an experienced police officer. I don't think he said that we are going to accept this police officer's determination blind. I don't think he indented, I am sure he didn't indent.
Warren E. Burger: But the problem -- problem is that there isn't this judicial supervision that you speak off in the normal case. The police officers would've -- would've stop in prison, hundreds of people in the day that maybe only one with them when they found the gun and found a -- found a burglar's tools or something to that kind and that would be the only case that was ever getting anything. The other hundreds of people who are stopped in prison, nothing is found or many of them are innocent people. Never -- never would reach the parts unless -- unless you have a suite for damages for false arrest something that kind and I -- I -- I think that is almost impossible to find a situation or a police are curtailed in anyway by such act.
James Duggan: You're Honor I -- I -- I hesitate very long to tell this Court but it's not going to be able to do something but if the Court decide that the way to pertain unwarranted frisks and searches by police officers, where there is no -- no -- no evidence found, is to tell them that if they suppress the evidence which is not found. I think perhaps the Court maybe disappointed because for example if it is to be decided by some Municipal Police Agency. That the very fact, that a police officer will -- will -- will go out and just -- if I may be excused for using a police expression “Roust.” Everybody insight on the theory, that if this people know there are subject to being search, they won't carry guns; they won't carry a contraband equipment. If this is going at some point, some place in the State of New York to be an official police policy that is going to continue to be unofficial police policy because they won't be doing it for prosecutor purposes, they'll be doing it purposes of control and it won't get to us.
Warren E. Burger: Towards the police refused to -- to follow the judgments of Courts. It won't have very high standard for law enforcement either would we?
James Duggan: No Your Honor, we won't.
Warren E. Burger: Recess now.
James Duggan: Thing -- that this stature does not authorize a search and I'd like to return to that point for a minute because there is there the seed of why perhaps in this particular case and exclusionary rule, as perhaps not going to be as effective as it was Mapp against Ohio. This serve -- stature, basically and truly only authorize as a stop. This was designed to give a police officer a weapon to use in that very large area between total innocence and likely guilt. And all was stop or -- I am sorry, all of the -- all of the frisk was search depending on which word you prefer, purports to do is to give the police officer a way of disarming the person whom he has stop. That does not mean that he look in his shoes. It doesn't mean that he can conduct a search of the interior of his clothing. It does not mean and most especially is this case a illustrative of that. It does not mean that this police officer may look for evidence because the fact of the matter, Mr. Justice Marshall has pointed out, this wasn't his city, it wasn't his responsibility, he had to go far out of his way to do what he did in this case, as so as fairly apparently he was not looking for evidence.
Abe Fortas: Well lets straight the case, if you will, where the policeman stops a person or having a reasonable basis for doing -- doing it.
James Duggan: Yes, sir.
Abe Fortas: And then because of -- or whatever, facts might exist, he has a reasonable basis for being acquainted, he'll be, as public (Inaudible) has taken and so he frisk and then he finds a pistol and that I'm sure you'd taken position that pistol maybe used in evidence.
James Duggan: Yes, sir we would.
Abe Fortas: Suppose he finds a -- an envelope of narcotics, well the last thing in envelope -- narcotics is taken position that might maybe use as evidence, even though the circumstances did not amount to probable cause but rarely amount of -- to a reasonable suspicion, whatever the difference maybe.
James Duggan: Yes sir, we would take the position if that was in this case.
Abe Fortas: Now why?
James Duggan: For the reason Your Honor. That as a basic proposition, as a search may not be justified by what it turns up. It may not be condemn by what -- what it turns up.
Abe Fortas: I thought I use -- I thought you -- whether you said this a search and maybe you said it's not search but you think that this stature authorizes a search in the person on the basis of a -- reasonable suspicion that police officers endanger.
James Duggan: Yes, sir I think it does.
Abe Fortas: The general search of the person.
James Duggan: No sir, I do not say that. If for example, a police officer approaches someone and he frisked them, that's all if this section purports to authorize him to do.
Abe Fortas: Rather section doesn't say that, I think we can agree with that on that.
James Duggan: Well, let's call it search then, I mean I -- I don't want to dodge an issue for a word.
Abe Fortas: All right.
James Duggan: Let's say that we -- we -- we assume that this officer has the right to search. An external, exterior search of this individual and he finds as the officer did in this case, what he has reason to believe is a weapon.
Abe Fortas: Yeah, but I think my case of a -- last thing on the envelope is narcotics and pretty hard to think that, that's a pistol or a knife.
James Duggan: I grant you that Your Honor, and I was assuming, perhaps erroneously and if I -- if I have made a gratuitous assumption, I withdraw it. I was assuming Your Honor that the glassine envelope of narcotics was found under such circumstances as would have permitted the officer to go after what he thought was a gun. I do not think so that if that -- for example of a glassine pack of narcotics was found on the cuff of man's pants, I think it extremely unlikely, that he would be looking for a weapon in the cuff of this man's pants.
Abe Fortas: Suppose you have found on the inside pocket were some people carry guns, is that I understand it, the inside the pocket of his jacket.
James Duggan: I think if the Court will permit me to make the assumption. That the officer has the right to reach into that pocket to recover what he reasonable believes is a gun.
Abe Fortas: Is that part of the frisk?
James Duggan: No Your Honor, but then he has reasonable grounds for believing that a crime is being committed in his presence.
Abe Fortas: Ah, nice of you -- you're shifting.
James Duggan: I am not shifting, Your Honor.
Abe Fortas: You're shifting -- you're shifting in your assumptions on the -- let me -- let me go it again. Let's suppose that he's got reasonable basis for stopping the person.
James Duggan: Yes.
Abe Fortas: And he has reasonable basis for appearing that he maybe endanger. That he as a police officer maybe endangered. Can you say that he might have man down, frisk him, he does that, not contempt with that, he reaches into the man's inside pocket, even though he hadn't felt anything it feels like a gun or a knife, and he pulls out a -- the last seen envelope containing narcotics, has he or has he not violated the -- is there -- is there, is there not a violation of the Fourth Amendment and the sense of them to Mapp against Ohio. This -- the narcotics that he found cannot be used in evidence.
James Duggan: I think there is a violation of the Fourth Amendment and I don't think under those circumstances, he could use the narcotics. However --
Abe Fortas: When the whole case here, your case here must necessarily, unless -- let's assume that there's probable cause. The case must assume that a police officer, when he came across this opaque envelope containing a burglary tools.
James Duggan: Yes, sir.
Abe Fortas: Rightly thought that he had felt a knife or some lethal weapon, we have to assume that though.
James Duggan: I don't believe so, Your Honor. It's in the record that he felt a hard -- a hard -- like a hard object which could have been a knife.
Abe Fortas: Well his -- his testimonies ambiguous about it. Say at least as I remember. As to whether -- whether he thought it was a knife or did not think it was a knife. But anyway, you have to make the assumption that the police officer went after, what he thought it might reasonably and thought was a lethal weapon. Is that right?
James Duggan: That's correct.
Abe Fortas: And then you -- you take and then you go from there and say that, even though what he pulled out was not a knife but a -- set burglary tools or let us say a pouch containing narcotics and that maybe used as a evidence?
James Duggan: I do say that, yes, sir. Because if the search was reasonable at its incidents, when it began, if it's was reasonable. Then what it turns up equally should be a -- a reasonable exercise of the right of search that attach him at the first instants.
Abe Fortas: You have not limits the right search or to the state charge premise as I assume, you will not limit the proof of the search and what maybe done with the proof of the search through the scope the second paragraph of this fact sheet, namely something necessary -- something a work of policeman might have -- of them put into fear.
James Duggan: No, sir, because I think it's an artificial compromise. Either the man has the right to search or he has not got the right to search, if he has not got the right to search, then nothing that comes out of that pocket can be introduced.
Abe Fortas: So why do you exclude his -- the cuff of his pants?
James Duggan: Because, Your Honor, I am assuming perhaps again, without any authority for doing so but there is no weapon that is going to be found in the cuffs of his pants.
Abe Fortas: That's an unofficial compromise to it, isn't it? And maybe all the like is but one is and the other is an unofficial compromise.
James Duggan: Yes, sir, but the compromise of this Court may make in this area going to last longer than my compromise.
William J. Brennan, Jr.: Mr. Duggan, would I only be clear on what you just said and in different words, if I were to say that, when he had it frisk and he came across something that he had reason to believe was a lethal weapon but then at that moment, a probable cause was search, existed?
James Duggan: It could be so interpretive Your Honor, but I don't think so, because I don't it has to be in this case. I think -- I think the statute gives this man the right to protect himself, it's all intend -- is intended to do. Now if you give an officer, authority to search for and examine for the presence of a weapon, it makes no sense if you don't him a corresponding authority to remove that.
William J. Brennan, Jr.: We didn't get it. No matter what it turns up, it's contraband whether a weapon or not.
James Duggan: If you acknowledge his right to go after the weapon and if in the same pocket he finds other contraband, yes, I think it admissivable.
Speaker: And whether is there is a weapon or not.
James Duggan: Yes, Your Honor. I would -- I would take that position, yes sir.
Thurgood Marshall: Mr. Duggan, I thought you said the original thing was to question the man, not to search him.
James Duggan: It is.
Thurgood Marshall: So the only permission that officer has is to question him and everything else depends on whether or not the officer is in fear of his life.
James Duggan: That was the stature says, Your Honor.
Thurgood Marshall: So if he pats one pocket and he feels a gun. He has the right to go in that pocket and take that gun out.
James Duggan: Yes, sir.
Thurgood Marshall: And he pats the next pocket and he feels a glassine envelope, he has the right to take that out?
James Duggan: No, sir.
Thurgood Marshall: Why not? I thought you said he had the right to -- once he started searching he could get in there.
James Duggan: Your Honor, I -- I have to go further perhaps in this case with insist that I do. But if when he removes the gun, he may then place this person under arrest and conduct a general search pursuant to the authority, conferred upon him by that arrest.
Thurgood Marshall: Well, I'm go that to me -- I -- I go to the fact that he has the right to protect himself. And once he disarms him, he is now protected, isn't he?
James Duggan: Yes, sir, he is. He is also in the standing in the presence of commission of the crime.
Thurgood Marshall: In charge of the weapon?
James Duggan: Yes, sir.
Thurgood Marshall: And that only came about because of the right to talk. All this comes about because he has the right to talk to the man?
James Duggan: Essentially, yes, sir.
Thurgood Marshall: That's his only right if -- talk to him. He doesn't have any right to give me answers back?
James Duggan: That correct, sir.
Speaker: (Inaudible)
James Duggan: That's what he's out there for, Your Honor, to detect -- to detect crime and to prevent crime when that's possible.
Speaker: (Inaudible)
James Duggan: Yes, sir
Speaker: (Inaudible)
James Duggan: Pursuant -- pursuant to the arrest, yes, sir.
Speaker: (Inaudible)
James Duggan: Yes, sir.
Speaker: (Inaudible)
James Duggan: Not -- not -- not the formalities which New York has imposed, Your Honor, no, sir, because we deal with 43 different Police Departments that I count.
Speaker: (Inaudible)
James Duggan: None of that I'm aware of, Your Honor.
Speaker: (Inaudible)
James Duggan: Seems extremely unlikely.
Speaker: So do you have any essential disagreement with the -- with the -- New York county right regulation?
James Duggan: Yes, sir, I approved of them.
Speaker: You don't think they have corporate any deal of the stature that you disagree with it?
James Duggan: No, sir, I don't. Mr. Chief Justice I have more or less committed myself to get at Mr. Sibron a few minutes of (Inaudible) at this time around.
Warren E. Burger: Mr. Sibron.
Nelson Sibron: Mr. Chief Justice and may it please the Court and in this few minutes I want make specific if I can, an argument which I think has informed the general discussion that which I don't believe has been put in high (Inaudible) The Fourth Amendment is the historical products of the experiences of the colonist with dominions of King George who would walk into a man's home and rummage among his papers and who when they went into his home, had the express purpose of finding evidence on the basis of which he could be arrested, convicted and imprisoned. And the language of the Fourth Amendment with its two clauses, one prohibiting unreasonable search and seizure and the other restricting the right to search -- to search warrants as it to search was made upon severely restricted warrants, pictures this historical genesis of the Fourth Amendment. Now, this Court has had occasion before, to enlarge the scope of the search permitted even under the restrictive language -- restrictive language of the Fourth Amendment. One of the Justices pointed out in the history of this court, that you could search in vain in the Fourth Amendment for the right to search as an incident to a lawful arrest itself based probable cause and yet ex necessitate because conditions required it. This Court laid down this or may I say, engrafted upon the Fourth Amendment this exception, which cannot be found in the language of the Fourth Amendment itself. Just because the purpose of the search and in this agreement with some of my colleagues, I believe New York has authorized a full search (Inaudible) case. Just because the purpose of the search is not to per clue evidence upon which to convict a man, but is solely for the purpose of protecting the officer in the performance of his obligatory public duty and his very necessary public duty. The standard of probable cause can be relaxed, because the purpose of the search is not the historically prohibited purpose of entrapping a man and out of his own effects and papers, convicting him.
Warren E. Burger: You may have 5 minutes more.
Nelson Sibron: Thank you very much, Your Honor. And since this is so, the standard I say may be least than probable cause. Now it's been objected here that probable cause is an amorphous standard, something you can, I -- I mean reasonable suspicion is something that you cannot be measured, it cannot be weighed, weighed by the same token. Probable cause cannot be lineally measured or quantitatively away. It has to be hammered out on the angle of experience and litigation from case to case, until they will arise or be created or they will emerge a standard of reasonable suspicion such as this Court was able to do in the Brinegar Case about probable cause.
Abe Fortas: Mr. Sibron, you said that a constitutional standard, may relax if I understand what you said, whether the purpose of the search is not through on your -- secure evidence with the commission of the crime. I just assumed for a moment that, that is so. What do you say to the -- what do you say in answering the question on matters of Mr. Duggan. Let's just say, if the search if justified by a purpose rather than the search for evidence, if the search is justified the cause of this mainly directed to protection of the policeman. Should anything that he finds which is not related to that, they exploited from evidence.
Nelson Sibron: Here again, Your Honor. I'm disagreeing with Judge Van Voorhis who restricted to the usability of it, to the weapon for the protection against which the policeman has permitted to make the search. There is an analogy, I think here, with an arrest based on probable cause. A search incidental to that arrest, that search is permitted for a weapon in order to safeguard the officer for the means of instrumentality with which that crime was committed or for the proof of that crime and yet if the search is based upon an incidental to a lawful arrest. And it turns up some contraband, completely independent of the proofs or instrumentalities of the crime with relation to which the search was originally made, the -- the defendant can be prosecuted for that. Now, if that so --
Abe Fortas: I think, I think, I think, we all understand that but you're asking ask to use a standard here, to do what you call relaxing a constitutional probation.
Nelson Sibron: I'm sorry.
Abe Fortas: You're asking us to use a standard of purpose. What was the policeman purpose?
Nelson Sibron: I am sorry, Your Honor.
Abe Fortas: -- how -- what are you sorry about?
Nelson Sibron: I'm sorry. I didn't ask that, I didn't intend to say that. I am saying that this is not prohibited by the constitution because the purpose, for which this search is made, is not the purpose for which the Fourth Amendment was written and is not the purpose for which the exclusionary rule under the Fourth Amendment or an implementation of it was created by this Court.
Abe Fortas: I understand that, but when are you talking about the purpose, I suppose you're talking about a -- what the policeman had in mind, that he might have -- may refer to objected circumstances to find out what his purpose was.
Nelson Sibron: Every question of facts which comes before a Court has to be resolve by the Court from the evidence before it. And I suppose this will have to be long serve and I also don't understand and this will be my last word, the adherence with which the --
Speaker: (Inaudible)
Nelson Sibron: Well, I finally say so for a moment, I think that's play onwards -- if his -- search of the right hand pocket discloses the left, it is true that he can arrest for the possession of that weapon but that doesn't mean that you can search the left pocket because it might be some other weapon in the left pocket. And while I don't want to go to extreme --
Speaker: And if he had actually a weapon and he finds it some that would -- that he believes to be gun (Inaudible)
Nelson Sibron: Only in -- if I may I give you and acknowledge it -- under a search warrant, when I'm looking for a typewriter and that's to describe property. I can -- I can look in the big desk, a big drawer of a desk, you know it comes this big? I can't look in the little drawer. I can look in to big drawer because I could -- a typewriter could be put in there. I can't look into a little drawer because a typewriter can't be put in there. Now, while I'm searching in the big drawer, if I find some other contraband, stolen property, whatever it is, I can keep it, and I can prosecute for it. If I find anything in the little drawer, can't use it, can't prosecute for it. Now the one thing I want to say and if may.
Speaker: The big pocket, and that goes differently.
Nelson Sibron: Well, that's depends too because it didn't have a razorblade down here. An I wouldn't -- I --
Speaker: (Inaudible)
Nelson Sibron: Your Honor, it would have to depend on the case, the person, the time, the date, the time on night, past history, the knowledge of the police officer would respect to this particular suspect and so on.
Speaker: If ever had be wrong?
Nelson Sibron: Well, for convenience, I'd say no. It's very unlikely. May I make this last statement Your Honor?
Warren E. Burger: You may for your convenience now or so --
Nelson Sibron: I hope for the convenience of the Court and may I say just this one word, there's been a generally express that this prove allowed the utilization of the police officers six-sense or instinct which he gets by way of his experience, I can't see this. In every other phase, in every other field in human activity, experience is valuable and people are -- are suppose to benefit by the utilization of their experience. Now why must we throw away the policeman's experience, because it may be use improperly, that is what Court exist for and the fact that there may be a misused of this power. It does not mean that we had to destroy the power and -- and deprive the community of the benefits which a proper exercise of our brain. I said in my brief as official be very much like a Charles Lambs burning down the barn in order to get roast pig, there is a much easier way to do it. And I thank Your Honors for the privileged.
Warren E. Burger: Very well.